Dismiss and Opinion Filed April 9, 2014




                                        S
                               Court of Appeals
                                                In The


                        Fifth District of Texas at Dallas
                                     No. 05-14-00390-CV
                                     No. 05-14-00391-CV

                          IN RE SENRICK WILKERSON, Relator


                Original Proceeding from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause No. F10-01183-J, F10-01184-J

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                  Opinion by Justice Francis
       Relator files a motion seeking summary judgment. He complains of false imprisonment

based on alleged inaccuracies in his Dallas county arrest records and purported procedural errors

with relation to his arrests and convictions.     The Texas Rules of Appellate Procedure do not

permit this Court to grant summary judgment in this case. Moreover, this Court may not address

complaints of the type relator raises, regardless of the form in which they are couched. Ater v.

Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (“What the court of

appeals tried to do was treat the original mandamus petition as a writ of habeas corpus. We are

the only court with jurisdiction in final post-conviction felony proceedings.”). While the courts

of appeals have concurrent mandamus jurisdiction with the Court of Criminal Appeals in some

post-conviction proceedings, Padilla v. McDaniel, 122 S.W.3d 805, 808 (Tex. Crim. App. 2003)
(forensic DNA testing), only the Court of Criminal Appeals has jurisdiction in cases collaterally

attacking a final judgment of conviction of a felony. See TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2010); In re Turk, No. 14-09-00129-CR, 2009 WL 396197, at *1 (Tex. App.—

Houston [14th Dist.] Feb. 19, 2009, no pet.) (mem. op.); In re Bailey, No. 14-06-00841-CV,

2006 WL 2827249, at *1 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding) (mem. op.);

In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

“Article 11.07 contains no role for the courts of appeals; the only courts referred to are the

convicting court and the Court of Criminal Appeals.” In re McAfee, 53 S.W.3d at 718.

       The nature of relator’s complaint is that he has is being illegally confined due to the

defects he alleges.   This Court does not have jurisdiction over any matters related to such

complaints; they must be raised with the Court of Criminal Appeals. Accordingly, the Court

DISMISSES the petition.




                                                    /Molly Francis/
140390F.P05                                         MOLLY FRANCIS
                                                    JUSTICE




                                              –2–